Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the claim interpretation, Examiner has fully considered Applicant’s amendments and assertions. If Applicant wishes for the interpretation to be withdrawn, Examiner suggests amending the identified structure into the claims. As the present claims do not recite specific structures to perform the claimed functions associated with the generic placeholders, the present claims remain interpreted under 35 USC 112(F). 
Regarding the 35 USC 112(b) rejection, the present claim amendments of claims 7-8 and 15-16 overcome the 35 USC 112(b) rejection; however, the present claims are rejected under 35 USC 112(a) for introducing new matter into the specification. The present claims are rejected under a new grounds of rejection, which was necessitated by amendment.  Examiner suggests the follow potential options to cure the 35 USC 112(a) rejection in view of the support provided by the original disclosure: the independent claim can be amended to recite a “one or more drone stations” or “a first drone station.” Claims 7-8 and 15-16 can be amended to recite “wherein the one or more drone stations” or “further comprising a plurality of drone stations including at least the first drone station and one or more additional drone stations.” Therefore, claims 7-8 and 15-16 are rejected under 35 USC 112(a) as introducing new matter into the disclosure. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s assertions and amendments. Examiner has fully considered the amendments to the claims; however, the claim amendments do not comprise anything significantly more than the judicial exception. The additional elements of the independent claims, when considered both individually and in combination, do not comprise significantly more than the judicial exception. See the 35 USC 101 rejection below. Accordingly, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s assertions and amendments. Applicant has incorporated the subject matter deemed allowable over the available field of prior art from claims 5 and 13 into independent claims 1 and 10. Examiner has performed an updated search of the amended independent claims. The available field of prior art does not anticipate nor render the claims obvious. See the Allowable Subject Matter section below. Therefore, the 35 USC 103 rejection has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input module” of claims 1 and 10, “delivery model division determination module” of claims 1 and 10, “delivery model building module” of claims 1 and 10, and “output module” of claim 9.
When looking to the specification, the hardware structure associated with the “input module” is being interpreted as “a computer;” please see at least Figs. 2 & 5 and [0097-0098, 0133-0140] of the instant specification. The corresponding algorithm can be found in at least Figs. 2 & 7 and paragraphs [0057-0062]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “delivery model division determination module” is being interpreted as “a computer;” please see at least Figs. 2 & 5 and [0097-0098, 0133-0140] of the instant specification. The corresponding algorithm can be found in at least Figs. 4-7 and paragraphs [0062-0066, 0103-0106, 0128-0130]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “delivery model building module” is being interpreted as “a computer;” please see at least Figs. 2 & 5 and [0097-0098, 0133-0140] of the instant specification. The corresponding algorithm can be found in at least Figs. 5 and paragraphs [0064-0066, 0095, 0105]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “output module” is being interpreted as “a computer;” please see at least Figs. 2 & 5 and [0097-0098, 0133-0140] of the instant specification. The corresponding algorithm can be found in at least Figs. 3-4 & 6 and paragraphs [0064-0065, 0095-0096, 0119]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
Dependent claims are interpreted based on the interpretation granted to base claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 7-8 and 15-16, the claims introduce new matter into the disclosure. In particular, the claims have been amended to incorporate the limitation of “wherein the drone station comprises a plurality of drone substations.” This introduces new matter into the original disclosure because there is no recitation, whether explicitly, implicitly, or inherently, of a drone station comprising a plurality of drone substations. The present claim describes a singular drone station comprising a plurality of substations that may be interpreted, under consideration of the broadest reasonable interpretation, as being a singular station with a plurality of smaller drone substations, such as charging stations, that house the drones. The instant disclosure, in at least [0065-0069, 0091, 0127], discloses a plurality of drone stations with no mention of hierarchy or level. There is no disclosure of a higher level, overarching drone station comprising a plurality of lower level drone substations. Therefore, the claim amendments introduce new matter into the disclosure. 
Therefore, claims 7-8 and 15-16 are rejected under 35 USC 112(a). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-10, 12, and 14-17 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-2, 4, and 6-9 are directed to a system and 10, 12, and 14-17 are directed to a method. Therefore, the claims are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 10 are directed to building a delivery model, which constitutes an abstract idea based on “Mental Processes” related to concepts performed in the human mind. Claim 10 recites limitations, similarly recited in claim 1, of “receiving, input of delivery information that includes location information of customers to receive delivery objects, information of the delivery objects, information of delivery means for delivering the delivery objects, logistics center information and drone station information; extracting, from the input delivery information, location information of the customer located in an area where drone delivery can be made, speed information of a vehicle and a drone, and location information of the logistics center and the drone station, and based on the extracted information, determining whether division building of a drone delivery model of using the drone only is possible; and building, depending on a result of determining whether division building of the drone delivery model is possible, a delivery model that includes at least one of a mixed delivery model for a plurality of drones and a plurality of vehicles, the drone delivery model for the plurality of drones, and a vehicle delivery model for the plurality of vehicles; wherein the determining whether division building of the drone delivery model is possible depends on whether the drone of the drone station can deliver all the objects that must be delivered  from the drone station to the customers within a time when the vehicle travels from the drone station to the logistics center, wherein the determining whether division of delivery model is possible determines that division of the drone delivery model is possible when a number of drones in the drone station is                     
                        
                            
                                
                                    
                                        N
                                    
                                
                                /
                                
                                    
                                        
                                            
                                                α
                                                ∙
                                                
                                                    
                                                        τ
                                                    
                                                    
                                                        o
                                                        ,
                                                        s
                                                    
                                                
                                            
                                            
                                                2
                                                ∙
                                                
                                                    
                                                        τ
                                                    
                                                    
                                                        
                                                            
                                                                C
                                                            
                                                            
                                                                m
                                                                a
                                                                x
                                                            
                                                        
                                                        ,
                                                         
                                                        s
                                                    
                                                
                                            
                                        
                                    
                                
                                 
                            
                        
                    
                 or more, and                     
                        
                            
                                τ
                            
                            
                                s
                                ,
                                0
                            
                        
                        ≥
                        2
                        ∙
                        
                            
                                τ
                            
                            
                                s
                                ,
                                 
                                
                                    
                                        c
                                    
                                    
                                        m
                                        a
                                        x
                                    
                                
                                 
                            
                        
                        /
                         
                        α
                    
                 is satisfied, and determines that division of the drone delivery model is impossible when the number of drones in the drone station is or more, and is not satisfied, N being a number of customers to whom delivery can be made from the drone station of all the customers, a being a speed ratio of the drone and the vehicle (drone speed/vehicle speed),                     
                        
                            
                                τ
                            
                            
                                0
                                ,
                                s
                            
                        
                    
                 being a time it takes for the vehicle to travel from the logistics center to the drone station, and                      
                        
                            
                                τ
                            
                            
                                s
                                ,
                                 
                                
                                    
                                        C
                                    
                                    
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                    
                 being a time it takes for the vehicle to travel from the drone station to a customer located farthest from the drone station,” as drafted, but for the recitation of “by an input module,” “by a delivery model division determination module,” and “by a delivery model building module,” is a process that covers performance of the limitations in the mind but for the recitation of generic computer components. That is, but for the “by an input module” language, the claim steps in the context of the claim encompass a user manually extracting information.
Dependent claims 2, 4, 6-8, 12, and 14-17 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. 
Dependent claim 9 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Independent claims 1 and 10 do not integrate the judicial exception into a practical application (Examiner’s Note: See the claim interpretation section above with respect to claims 1 and 10.). Claims 1 and 10 recites additional elements including “input module,” “delivery model division determination module,” and “delivery model building module,” which perform the steps of the abstract idea. These limitations are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The combination of additional elements, when considered both individually and in combination, are not sufficient to prove integration into a practical application. Accordingly, the combination of additional elements of the independent claims do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea.
 Dependent claims 2, 4, 6-8, 12, and 14-17 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. Therefore, these dependent claims do not integrate the judicial exception into a practical application.
Dependent claim 9 introduces the additional element of “further comprising an output module that visualizes and outputs optimal route information and shortest time information of the vehicle and the drone generated by the built delivery model.” This limitation merely utilizes a computer as a tool to display the result of the steps of the abstract idea. This limitation is nothing more than mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: Independent claims 1 and 10 do not contain anything significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, such as the delivery information inputter, the delivery model division determiner, and the delivery model builder of claims 1 and 10, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. This limitation is nothing more than mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. Therefore, the additional elements of the independent claims, when considered both individually and in combination, do not amount to significantly more than the judicial exception. 
Dependent claims 2, 4, 6-8, 12, and 14-17 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. Therefore, these dependent claims do not contain anything significantly more than the judicial exception. 
Dependent claim 9 introduces the additional element of “further comprising an output module that visualizes and outputs optimal route information and shortest time information of the vehicle and the drone generated by the built delivery model.” This limitation merely utilizes a computer as a tool to display the result of the steps of the abstract idea. This limitation is nothing more than mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Accordingly, this additional element is not anything significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea.
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Accordingly, claims 1-2, 4, 6-10, 12, and 14-17 are rejected under 35 USC 101.

Allowable Subject Matter
Claims 1-2, 4, 6-10, 12, and 14-17 are deemed allowable in view of the available field of prior art. The prior art of the record does not teach the combination of limitations of the independent claims. The claims recite a non-obvious combination of limitations that, when considered in view of the available field of prior art, is deemed not obvious.
The closest prior art of the record discloses: Gabbai et al. (US 20170011340 A1) discloses routing drones and trucks to perform package delivery by transporting the packages from a warehouse origin through a series of terminals. The reference further discloses evaluating whether the drone can perform a delivery based on the drone range and the distance between the drone terminal and the package delivery locations. However, the claims distinguish over Gabbai because the reference fails to disclose fails to explicitly disclose the equation as recited in claims 5 and 13, as well as a speed ratio for the drone and truck. Murray et al. (The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery, 2015) discloses considering the speeds of the drone and the vehicle in order to determine whether the drone can perform all the deliveries at the drone station. However, the claims distinguish over Gabbai because the reference fails to explicitly disclose the equation as recited in claims 5 and 13, as well as a speed ratio for the drone and truck. Fernandez et al. (Optimization of a truck-drone in tandem delivery network using k-means and genetic algorithm, 2016) discloses optimizing truck-drone tandem delivery by estimating the optimal total delivery time for the truck drone assembly by calculating an equation based on the number of drones and the drone/truck speed ratio (see at least equation 2 on Pg. 383). However, the claims distinguish over the Fernandez reference because the reference fails to explicitly disclose the equation as recited in claims 5 and 13, as well as considering the time for the vehicle to travel between the logistic center and the drone station. Wang et al. (The vehicle routing problem with drones: several worst-case results, 2016) discloses optimizing a vehicle routing depot problem objective function by producing a ratio of the drone speed to the truck speed. The reference introduces an inequality equation based on the speed ratio that indicates whether an optimal solution of drones and trucks serving customers from the depot can be determined. However, the claims distinguish over Wang because the reference fails to disclose a plurality of drone stations, the equation as recited in claims 5 and 13, and considering the time for the vehicle to travel between the logistic center and the drone station. Jamjoon et al. (US 9792576 B1) discloses evaluating and comparing the amount of time it takes for both a drone and a truck to perform an identical delivery. However, the claims distinguish over this reference because the reference fails to disclose the specific equation and does not disclose a drone station and a logistics center from the truck travels between. Therefore, the combination of claim limitations are deemed not obvious over the available field of prior art. 
However, the present claims are not allowed at this time. The present claims stand rejected under 35 USC 101, as set forth in the instant office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gilboa-Amir et al. (US 10553122 B1) discloses calculating the estimated travel time for a UAV to arrive at a delivery location, scheduling UAV deliveries based on the address of the delivery, and allowing a vehicle to make a delivery if a UAV is unable
Zilberstein et al. (US 20180356841 A1) discloses calculating the number of UAVs required to service a segment, wherein a result can be obtained that the current number of UAVs is insufficient
Lee et al. (Strategies of Path-Planning for a UAV to Track a Ground Vehicle, 2003) discloses evaluating the velocity ratio of the UAV and ground vehicle
Balasubramanian et al. (US 20180357693 A1) discloses evaluating the distance between a drone route and a destination location for a package delivery 
Chen et al. (US 20170267343 A1) discloses evaluating the number of docking stations required for each package delivery route

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683